Citation Nr: 1116450	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right wrist. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).   

The Board remanded the increased rating claim for additional development in December 2009.  The case was returned for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2009, this case was remanded to the RO/AMC for further development.  While some of the requested development was completed, the requested VA medical examination rendered in 2010 does not contain sufficient information to adjudicate the claim and it does not comply with December 2009 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The December 2009 remand directives instructed that the Veteran should be afforded a VA examination to evaluate the current level of severity of the Veteran's right wrist disability, including any associated neurological impairment.  The report of a January 2010 VA examination only contains orthopedic findings, and the examiner did not discuss whether the Veteran has neurologic problems associated with his right wrist disability.  A new VA examination is needed to determine whether the Veteran has any neurologic impairment associated with his right wrist disability.  

Prior to any examination, the RO/AMC should also ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment. 

2. Schedule the Veteran for VA examination with appropriate specialist to determine whether the Veteran has any neurologic impairment associated with his right wrist disability.  The entire claims file should be made available to and reviewed by the examiner designated to examine the Veteran.  All other appropriate tests and studies deemed necessary should be accomplished, including an electromyography.  All clinical findings should be reported in detail.  

The examiner is requested to state whether the Veteran has any neurological impairment associated with his service-connected right wrist disability.  If the answer is affirmative, the examiner should identify the specific nerve or nerves involved and the severity of the disorder. 

For each affected nerve, the examiner should indicate whether the impairment is in the nature of neuritis, neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner should indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.

The examiner should set forth all examination findings, along with a complete rationale for the opinions expressed.

3. Upon completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim of entitlement to an initial increased rating for right wrist disability to include consideration of a separate evaluation for neurological impairment, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


